                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
SAMIL FLONTECH CO., LTD.,                 )
    Plaintiff,                            )
                                          )
        v.                                )
                                          )        C.A. No. 21-083-JJM-LDA
FM APPROVALS LLC,                         )
FM APPROVALS LIMITED, and                 )
FM APPROVALS EUROPE LIMITED,              )
    Defendants.                           )
                                          )

                                       ORDER

        Before the Court is a contractual dispute between Samil Flontech Co., Ltd.

(“Plaintiff” or “Samil”) and FM Approvals LLC, FM Approvals Ltd., and FM

Approvals Europe Limited (collectively “Defendants” or “FM Approvals”). Samil filed

a Motion for Preliminary Injunction (ECF No. 3, 38) and FM Approvals filed a Motion

to Dismiss (ECF No. 36). 1 As critical business interests are implicated, the parties

urged an expeditious decision on the pending motions. The Court therefore issues

this brief order containing the Court’s rulings and reasoning.

   I.        BACKGROUND

        Plaintiff is a South Korean manufacturer of specialized duct products for use

in cleanrooms where semiconductors are made.         Defendants provide third-party

testing and certification of such duct products and the facilities where they are

produced.



       The facts come from Plaintiff’s Complaint (ECF No. 1) and the contractual
        1

agreement between the parties (ECF No. 1-5).
                                          1
      The parties entered into an agreement for Defendants’ services in 2015, which

was amended in 2020 (“Agreement”). Defendants subsequently tested and certified

two of Plaintiff’s “SUPERFLON” duct products and several of Plaintiff’s associated

factories where it manufactured the products. Under the Agreement, Plaintiff was

required to place on all FM Approvals-certified products both Defendants’ industry

recognized diamond-shaped certification mark as well as a “unique identification

mark (i.e., model or type number).” Moreover, Plaintiff also agreed to manufacture

all FM Approvals-certified products “only at locations documented and audited by”

Defendants.    If Plaintiff violated the Agreement, Defendants had the right to

withdraw their certification.

      Boiled down to the essentials – one of Plaintiff’s competitors tipped off

Defendants that Plaintiff was not in compliance, alleging that Plaintiff had produced

FM Approvals-certified product at an unauthorized manufacturing location (the

“Mado” plant). Additionally, Defendants accuse Plaintiff of violating the Agreement

by way of its labeling specifications.     As a result, Defendants withdrew their

certification for a period of two years.

      Plaintiff filed this suit, alleging that Defendants’ withdrawal was a material

breach of the Agreement leading to breach of contract, tortious interference, unfair

and deceptive trade practices, breach of the covenant of good faith and fair dealing,

and unjust enrichment claims. Because of its view that the nature of the alleged

breach is an urgent business matter, Plaintiff filed a Motion for Preliminary




                                           2
Injunction.    Defendants countered with a Motion to Dismiss.          The Court first

addresses Plaintiff’s Motion for Preliminary Injunction.

   II.      DISCUSSION

            A. Preliminary Injunction

         A preliminary injunction is “an extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “In this circuit,

proving likelihood of success on the merits is the ‘sine qua non’ of a preliminary

injunction.” Arborjet, Inc. v. Rainbow Treecare Scientific Advancements, Inc., 794

F.3d. 168, 173 (1st Cir. 2015) (citing NewComm Wireless Servs., Inc. v. SprintCom,

Inc., 287 F.3d 1, 9 (1st Cir. 2002)).

         Plaintiff asks the Court for a preliminary injunction directing Defendants to

restore their certification of Plaintiff’s products, among other relief. A district court

must assess “(1) the movant’s likelihood of success on the merits; (2) the likelihood of

the movant suffering irreparable harm; (3) the balance of equities; and (4) whether

granting the injunction is in the public interest.” Shurtleff v. City of Bos., 928 F.3d

166, 171 (1st Cir. 2019). “[I]f the moving party cannot demonstrate that he is likely

to succeed in his quest, the remaining factors become matters of idle

curiosity.” NewComm Wireless Servs., 287 F.3d at 9.

               1. Breach of Contract

                       a.   Admissions

         Defendants point to emails between Plaintiff’s president, Sungjung Lee, and

FM Approvals officials as admissions of conduct that violated the Agreement. See



                                           3
ECF No. 36-1 at 5-6, 8. Specifically, Mr. Lee wrote that certain duct manufacturing

had occurred at the uncertified Mado plant. Id. Mr. Lee later emailed, “I am very

ashamed and personally very sorry that FM approved products were produced in

unauthorized factories.” ECF No. 41 at 2. While such admissions from Mr. Lee

indicate conduct likely not in conformance with the Agreement, Plaintiff asserts,

among other things, that there was an inescapable language barrier at play and the

e-mails lend themselves to multiple interpretations. See ECF No. 38 at 26. Though

ill-equipped at this stage of the litigation to engage in line-by-line linguistic analysis,

the Court recognizes the problematic nature of Mr. Lee’s emails and expressions of

contrition. It is unlikely that Defendants were in breach of the Agreement when they

took Mr. Lee’s repeated emails as confirmation of violative conduct and proceeded to

withdraw FM Approvals’ certification for a probationary two-year period. 2 As such,

Plaintiff is not likely to succeed on the merits as to breach of contract.

                      b.   Labeling

      Even if Mr. Lee’s emails are not construed as admissions because of a language

barrier or context issue, Plaintiff is also unlikely to succeed on its claim due to the

Agreement’s parameters for product markings. Under the Agreement, Plaintiff was




      2  It is worth noting that in the Agreement’s Definitions section, several
definitions are provided as to what constitutes a “deficient” product; these definitions
are followed by: “or (iv) in any other respect identified by FM Approvals in its sole
discretion including, but not limited to, Customer’s non-compliance with any part of
this Agreement.” (emphasis added). ECF No. 1-5, ¶ 1. In paragraph 7, the
Agreement states: “FM Approvals may withdraw or suspend Approval of any
Deficient product or service at any time.” Id., ¶ 7. Of course, Plaintiff disputes that
there was non-compliance and, thus, no “deficiency.”
                                            4
required to place on all FM Approvals-certified products both Defendants’ diamond-

shaped certification mark as well as a “unique identification mark (i.e., model or type

number).” ECF No. 1-5, ¶ 5b. The rationale is obvious: consumers must be able to

distinguish between products, understand what they are purchasing and receiving,

and spot potentially significant differences in quality and standards. Here, Plaintiff

acknowledges that it made what Plaintiff characterizes as “generic” product,

uncertified by FM Approvals, and as such, the product is outside the scope of the

Agreement. ECF No. 38 at 6-7.

      The Agreement provides that an FM Approvals client “shall comply with [FM

Approvals’] Certifications Marks Usage Guidelines, found on fmapprovals.com . . .”

in its packaging and labeling practices. ECF No. 1-5, ¶ 5g. The Usage Guidelines

require that “[a]ny similar products that are not marketed as FM Approved shall be

uniquely identified and distinctive from the FM Approved Product(s).” (emphasis

added). ECF No. 41-29 at 4. Plaintiff argues that the lack of FM Approvals’ diamond

mark, coupled with missing numbers used internally by Plaintiff and FM Approvals,

satisfy the distinction between approved and unapproved product that the Agreement

mandates.    See ECF No. 48 at 2.       Defendants counter that the SUPERFLON

designation and the associated SUPERFLON insignia – which Plaintiff admits were

on approved as well as unapproved goods – is the “unique identification mark,” and

its inclusion on both products violates the Agreement. ECF No. 49, ¶¶ 4-5, 7. The

Court agrees with Defendants.




                                          5
       This Court repeatedly pressed Plaintiff to direct it to content that

distinguished unapproved from approved product. Plaintiff’s position that internal

numbers (undecipherable in the marketplace and not used by Defendants in

communicating product approvals to the outside world) constitute the “unique

identification mark” does not hold water. Clarity comes via the known SUPERFLON

brand. Plaintiff’s use of SUPERFLON on unapproved product did away with any

discernible distinction, posed the threat of marketplace confusion, and likely

constituted a contractual violation. Accordingly, Plaintiff is not likely to succeed in

its claim that Defendants breached the Agreement by temporarily withdrawing their

certification.

                 2. Breach of the Covenant of Good Faith and Fair Dealing and Violation
                    of Mass. Gen. Laws Ch. 93A § 11

       The implied covenant of good faith and fair dealing prohibits one party from

acting to interfere with the other party’s ability to derive the benefits of a contract.

See Anthony’s Pier Four, Inc. v. HBC Assocs., 583 N.E.2d 806, 821 (Mass. 1991). 3 A

lack of good faith “can be inferred from ‘unreasonable[ness] under all the

circumstances.’” McAdams v. Massachusetts Mut. Life Ins. Co., 391 F.3d 287, 301

(1st Cir. 2004) (quoting Nile v. Nile, 734 N.E.2d 1153, 1160 (Mass. 2000)).

Massachusetts courts have used “unreasonableness” as a guide. McAdams, 391 F.3d

at 301.




     Section 16(e) of the Agreement states that it is governed by the laws of the
       3

Commonwealth of Massachusetts. ECF No. 1-5, ¶ 16(e).


                                             6
      A breach of the covenant “may constitute an unfair or deceptive act or practice

for the purposes of G.L. c. 93A.” Massachusetts Emps. Ins. Exch. v. Propac-Mass,

Inc., 648 N.E.2d 435, 438 (Mass. 1995) (emphasis added) (citing Anthony’s Pier Four,

583 N.E.2d at 822)). “In determining whether a particular practice is unfair, courts

examine ‘(1) whether the practice . . . is within at least the penumbra of some

common-law, statutory or other established concept of unfairness; (2) whether it is

immoral, unethical, oppressive, or unscrupulous; [and] (3) whether it causes

substantial injury to consumers (or competitors or other businessmen).’” NExTT

Sols., LLC v. XOS Techs., Inc., 113 F. Supp. 3d 450, 460 (D. Mass. 2015) (quoting

Mass. Eye & Ear Infirmary v. QLT Phototherapeutics, Inc., 552 F.3d 47, 69 (1st Cir.

2009)).

      Here, for all the reasons discussed supra, Plaintiff is unlikely to succeed in its

contention that Defendants acted “unreasonably” in withdrawing FM Approvals’

certification for a two-year probationary period. See McAdams, 391 F.3d at 301.

Additionally, in light of the Agreement providing for complete termination in case of

a breach – and the reality that Defendants elected a course of action that avoided

outright disposal of the contract – Defendants’ withdrawal was not “unreasonable.”

See ECF No. 1-5, ¶ 15. Defendants’ fielding of a tip from one of Plaintiff’s competitors

(regardless of that competitor’s motives), alleging violations of the Agreement that

stood to undercut the legitimacy of Defendants’ industry-recognized standards was

neither “unreasonable” nor “unfair.” See McAdams, 391 F.3d at 301; NExTT Sols.,

113 F. Supp. at 460. And if Defendants’ conduct was not that, then it was certainly



                                           7
not “immoral, unethical, oppressive, or unscrupulous.” 4 See id. The Court finds that

Plaintiff is not likely to succeed in its claim that Defendants violated the covenant of

good faith and fair dealing or engaged in an unfair or deceptive trade practice under

Mass. Gen. Laws ch. 93A § 11.

      Because Plaintiff’s claims against Defendants are not likely to succeed on the

merits, the Court goes no further, and it DENIES Plaintiff’s Motion for Preliminary

Injunction. ECF No. 3, 38.

          B. Motion to Dismiss

      Having decided that a preliminary injunction is not warranted, the Court

proceeds to Defendants’ Motion to Dismiss. Defendants seek dismissal of all counts:

breach of contract, declaratory judgment, tortious interference, breach of the implied

covenant of good faith and fair dealing, violation of Mass. Gen. Laws ch. 93A § 11,

and unjust enrichment. The Court briefly addresses each in turn.

      On a Rule 12(b)(6) motion to dismiss, a plaintiff must plead a “plausible

entitlement to relief” to press on in an action. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 559 (2007). A complaint must have sufficient factual allegations that plausibly

state a claim upon which relief can be granted. This standard requires more than a




      4 Plaintiff also argues that because an internal FM Approvals flow chart –
laying out steps FM Approvals should ideally follow in investigating possible product
deficiencies – was not followed to the letter, FM Approvals exhibited bad faith. See
ECF No. 38 at 15-16. Notwithstanding that the COVID-19 global pandemic made
certain steps impracticable, the Court finds that the internal flow chart was not
incorporated into the Agreement and the process it set forth was not a contractual
right granted to Plaintiff.


                                           8
recitation of elements and must allow a district court to draw a reasonable inference

that a defendant is liable. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court must

accept the allegations as true and construe them in the light most favorable to the

plaintiff. 5 Gargano v. Liberty Int’l Underwriters, Inc., 572 F.3d 45, 48 (1st Cir. 2009).

             1. Breach of Contract (Count I)

      Plaintiff asserts that it “fully and timely responded to all of” Defendants’

inquiries pertaining to Plaintiff’s manufacturing practices and that Plaintiff “made

numerous requests for meaningful dialogue,” which Defendants rejected. ECF No. 1,

¶¶ 50, 56.    Plaintiff claims Defendants’ “unjustifiab[le] cancelling Approval” of

Plaintiff’s products, refusal to reverse its decision, and Defendants’ “subjecting”

Plaintiff to a “two-year probationary period” (“a remedy not enumerated” in the

Agreement) without affording Plaintiff an opportunity to be heard, constituted a

material breach. Id., ¶¶ 100-101.

      Because it is plausible that Defendants lacked hard evidence of Plaintiff’s

breach and that Defendants did not afford Plaintiff sufficient opportunity to prove

the absence of a breach, the Court finds it is similarly plausible that Defendants had

no basis to withdraw its approvals. Thus, the Court DENIES Defendants’ Motion to

Dismiss Count I.




      5  In considering Defendants’ Motion to Dismiss, the Court restricted its review
to the allegations in Plaintiff’s Complaint for the purpose of analyzing its claims. See
ECF No. 1.
                                            9
             2. Declaratory Judgment (Count II)

      Plaintiff pleads declaratory judgment as a claim, seeking “judgment in its

favor” because of FM Approvals’ alleged breach. Declaratory judgment is not a cause

of action, but a remedy. The Court thus GRANTS Defendants’ Motion to Dismiss

Count II.

             3. Tortious Interference (Count III)

      Tortious interference with a contract requires that the plaintiff (1) had a

contract with a third party; (2) the defendant knowingly induced the third party to

break that contract; (3) the defendant’s interference, in addition to being intentional,

was improper in motive or means; and (4) the plaintiff was harmed by the defendant’s

actions. Weiler v. PortfolioScope, Inc., 12 N.E.3d 354, 363 (Mass. 2014). Similarly,

tortious interference with advantageous relations requires that the plaintiff (1) had

an advantageous relationship with a third party; (2) the defendant knowingly induced

a breaking of the relationship; (3) the defendant’s interference with the relationship,

in addition to being intentional, was improper in motive or means; and (4) the

plaintiff was harmed by defendant’s actions. Blackstone v. Cashman, 860 N.E.2d 7,

12-13 (Mass. 2007).

      Here, there are simply no facts alleged plausibly showing that Defendants

knowingly and intentionally induced a third party to break a contract or sever a

business relationship with Plaintiff. Moreover, to show “improper” “motive or means”

a plaintiff needs “proof of the defendant’s ‘actual malice,’ which is a ‘spiteful,

malignant purpose, unrelated to the legitimate corporate interest.’” Brewster



                                          10
Wallcovering Co. v. Blue Mt. Wallcoverings, Inc., 864 N.E.2d 518, 608 (Mass. App.

Ct. 2007) (quoting Shea v. Emmanuel Coll., 682 N.E.2d 1348, 1351 (Mass. 1997)).

There are similarly no facts plausibly showing that Defendants acted with any

“actual malice” toward Plaintiff when Defendants decided to withdraw their product

certification. Accordingly, the Court GRANTS Defendants’ Motion to Dismiss Count

III.

             4. Breach of the Covenant of Good Faith and Fair Dealing (Count V)
                and Violation of Mass. Gen. Laws Ch. 93A § 11 (Count IV)

       The Court incorporates its statement of law, supra, pertaining to breach of the

implied covenant of good faith and fair dealing. In the realm of Mass. Gen. Laws ch.

93A § 11, Massachusetts courts have found that “‘immoral, unethical, oppressive or

unscrupulous conduct’” does not have to be of “‘antiheroic proportions . . . but need

only be within any recognized or established common law or statutory concept of

unfairness.’” Exhibit Source, Inc. v. Wells Ave. Bus. Ctr., LLC, 114 N.E.3d 993, 998

(Mass. App. Ct. 2018) (quoting VMark Software, Inc. v. EMC Corp., 642 N.E.2d 587

(Mass. App. Ct. 1994)).

       Because it is plausibly alleged that Defendants did not adhere to their own

protocols in confirming a violation of the Agreement and in providing a client the

opportunity to prove the absence of a violation, it is similarly plausible that such

conduct lacked good faith. See ECF No. 38 at 15-16. The Court therefore DENIES

Defendants’ Motion to Dismiss Count V and Count IV.




                                         11
               5. Unjust Enrichment (Count VI)

      First Circuit and Massachusetts law preclude an unjust enrichment claim

where a valid contract exists. See, e.g., Brown v. United Airlines, Inc., 720 F.3d 60,

70-71 (1st Cir. 2013); Metro Life Ins. Co. v. Cotter, 984 N.E.2d 835, 849 (Mass. 2013).

Because the Agreement was a valid contract, this count cannot proceed, and so the

Court GRANTS Defendants’ Motion to Dismiss Count VI.

   III.   CONCLUSION

      For the foregoing reasons, the Court DENIES Plaintiff’s Motion for

Preliminary Injunction. ECF No. 3, 38. The Court GRANTS in part and DENIES in

part Defendants’ Motion to Dismiss. ECF No. 36.



IT IS SO ORDERED.


s/John J. McConnell, Jr.
_________________________________
John J. McConnell, Jr.
Chief Judge
United States District Court

July 9, 2021




                                          12
